Citation Nr: 1506745	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-14 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1955 to April 1958.

This case comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for a low back disability.

The RO continued the denial of the claim in a June 2010 rating decision.  In the May 2012 statement of the case (SOC), the RO granted the application to reopen and denied the claim on the merits.  The Board, however, has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In October 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an August 2008 decision, the Board denied entitlement to service connection for a low back disability.

2.  Evidence received since the August 2008 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current back disability was not present in service or within one year of his discharge from service, and is not attributable to any injury during service.
 

CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied the application to reopen the claim for entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).

2.  Evidence received since the August 2008 Board decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a low back disability have therefore been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A low back disability, to include, degenerative disc disease of the lumbar spine, was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(a) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

In August 2008, the Board denied entitlement to service connection for a low back disability, and pursuant to the above cited regulations, that denial was final on the date stamped on the face of the decision.  The basis for the Board's denial was that, although there was evidence of current low back disability, the weight of the probative evidence was against a nexus between the current low back disability and service.  The evidence before the Board at that time included positive and negative nexus opinions.  The Board found that the May 2007 VA examiner's negative nexus opinion was of greater probative weight because he indicated that he had reviewed the entire claims file.  The evidence received since the August 2008 denial includes a July 2011 opinion from Dr. Shaw indicating that he had reviewed the Veteran's service treatment records and concluded that the Veteran's current lumbar spine disability was related to service.  As this evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim, it is new and material.  Reopening of the claim for entitlement to service connection for a low back disability is therefore warranted.

The Board notes that during the current appeal, the RO reopened the Veteran's claim and adjudicated it on the merits, and that in the course of that adjudication, as noted above, the Veteran was provided with adequate notice, an opportunity to submit evidence and request a hearing, and have his claim developed as a reopened claim.  Thus, there is no prejudice in the Board's consideration of the claim on the merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").


II.  Duties to Notify & Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that VA has provided adequate notice in this case.  This is because the RO reopened the claim and considered it on the merits and because, in the instant decision, the Board reopens the claim and considers it on the merits.  Therefore, the purpose of the notice (to inform the Veteran of the evidence necessary to reopen his claim) has been achieved.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that the Veteran has been submitting claims for service connection for a low back disability since 1968.  Thus, multiple records have been associated with the claims file since that time.  During the current appeal, the RO has obtained VA treatment records and provided the Veteran with a VA examination.  

The Veteran was provided with a hearing before the undersigned Acting Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2014 hearing, the undersigned set forth the issue to be discussed at the hearing and sought to identify any further development that was required to help substantiate the claim.  The evidence necessary to reopen the claim would be evidence of a nexus between the post service low back disability and service.  It was clear that the Veteran's representative understood that fact.  See, e.g., transcript on pages 17 ("Our, our goal is to link the condition to your military service."), 25 ("[T]he VA is not saying that you don't have a back condition.  They concede that but what the VA's contention, their argument is, is this military, your military service didn't cause your back condition.  That's why we need that, that letter from Dr. Shaw is very important because that's going to link everything together okay?").  Following the hearing, the Veteran submitted a medical opinion, wherein the examiner attributed the current disability to service.  Thus, this shows actual knowledge of the evidence necessary to reopen the claim.

VA must provide an examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board has chosen not to remand the claim for another VA examination, as the requirements for a VA examination have not been met.  

In this case, as will be discussed in detail below, the Veteran asserts that he injured his low back during service and was hospitalized for a period of time and could not walk following the fall.  However, the Board concludes that such injury did not occur.  The service treatment records, which the Board finds are complete, do not substantiate his allegation of a low back injury.  For example, the service treatment records show that in September 1957, the Veteran reported having a severe headache the night before and had difficulty moving his legs.  There was no allegation of a low back injury, but rather a severe headache.  The Board finds that had the Veteran sustained a low back injury the night before, he would have reported that when he complained of a severe headache the night before.  See Kahana v. Shinseki, 24 Vet. App. 428, 439-440 (2011) (Lance, J., concurring) (Board may infer from silence in a record that a particular symptom was not observed if it is reasonable to assume that such a symptom would have been recorded had it been present).  The records from that treatment do not show any complaint by the Veteran of an injury at that time.  The Veteran claimed he was hospitalized for up to 30 days.  The service treatment records show hospitalization for three days.  Further, the Veteran underwent his separation examination in January 1958, which was approximately four months following the relevant treatment, and clinical evaluations of the spine and lower extremities were normal.  Additionally, under "Notes [] and Significant or Interval History," the examiner wrote, "No significant history."  The Board finds that had the Veteran experienced the low back injury and hospitalization that he claims he had, such would have been documented in this portion of the separation examination.

Following service, the first treatment in the claims file involves the Veteran being in an automobile injury in September 1967.  The examiner wrote that there was no clinical evidence of a bone injury, and that x-rays taken at that time failed to reveal any bone injury.  The Veteran returned to the VA hospital one day after discharge complaining of the wound in his left knee coming open.  He was hospitalized again, so that the wound could be treated.  The examiner noted, "The patient has no complaints" and was "ambulating."  However, in the Veteran's formal application for benefits, received in May 1968, he claimed he was treated for the low back disability in September 1967, which the VA treatment records do not substantiate.

In other words, there are multiple inconsistencies in the record in connection with the Veteran's allegations of an in-service low back injury, a two-week to one-month hospitalization, and a chronic low back disability following the in-service injury.

For the above reasons, the Board finds that the Veteran's allegation of an in-service injury to his low back lack credibility.  As such, the Board finds that a VA examination is not warranted.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records fail to reveal a back injury.  These records do, however, include an undated entry which shows he was involved in a car accident and sustained a laceration injury to the ring finger of the right hand.  He voiced no injury or complaint of back pain at that time, and required no treatment.  These records also show he was hospitalized for three days in September 1957 complaining of an inability to move his legs, headaches, neck soreness, and difficulty breathing.  These symptoms were attributed to an acute viral infection.  Given the opportunity to identify any history or symptoms associated with an in-service injury, the Veteran reported no pertinent complaints during his separation examination in 1958, and clinical evaluations of the spine and lower extremities were normal.  As a result, the service treatment records show that the Veteran did not have the onset of a chronic low back disability during military service.  The Board accords the service treatment records high probative value, as they were created contemporaneously with the Veteran's service.  

Before going into a discussion of the evidence of record, the Board will address the Veteran's credibility, as it finds that the Veteran's statements have been inconsistent over the years.  For example, the Veteran has varied his story as to how long he was hospitalized during service.  It has ranged from 1 week (see July 1999 hearing testimony) to between 2 weeks to 1 month (see February 1994 hearing testimony).  The service treatment records show he was hospitalized from September 7, 1957, to September 10, 1957, and that on September 11, 1957, he was discharged to "duty."  The Veteran had submitted a statement from his mother, dated February 1994, wherein she wrote that the Veteran recuperated for two weeks at her home following his hospitalization.  This is contradicted by the in-service document that the Veteran was discharged on September 11, 1957, to duty, after a three-day hospitalization.  The Veteran's inconsistency in the length of his hospitalization has damaged his credibility.  Additionally, the Veteran's mother's statement is accorded no probative value, as the facts she provides are not supported by the service treatment records.

Also, the Veteran has provided inconsistent statements as to when he was first treated following service discharge.  For example, in his May 1968 application for VA benefits, he indicated he was treated in 1956 and the next time was in 1967.  In other words, he provided no documentation of treatment between 1957 and 1967.  He testified to similar facts at the February 1994 hearing.  There, he stated he was first treated for his back following service discharge in 1968.  See transcript on page 7.  He confirmed that this was the first time he was treated by VA following service discharge.  Id.  However, at the July 1999 hearing, he claimed he was first treated for low back pain approximately two years following service discharge in 1960 at VA.  The Board accords his statement in his May 1968 application more probative value, as it was closer in time to the period in question.  In other words, it finds the Veteran's statement of treatment approximately two years following service discharge to lack credibility.  This inconsistency further damages the Veteran's credibility.

In September 1967, almost 10 years following service discharge, the Veteran was treated at VA following an automobile accident, where he sustained contusions to the chest, left knee, right ankle and posterior neck.  The examiner specifically noted that there was no clinical evidence of a bone injury and that multiple x-rays failed to reveal any bone injury.

The first evidence of the Veteran complaining of a chronic low back disability was in May 1968, when he submitted his application for VA compensation benefits for a low back disability.  There, he indicated his he received treatment for his low back disability in September 1967 at VA.  However, the September 1967 records do not support the allegation of treatment for a low back disability, but rather other injuries the Veteran had sustained in an automobile accident.  1971 clinical records show complaints of chronic low back pain, which began in service.  The Veteran underwent L4-5 laminectomy and discectomy in 1990.  Both dates leave a significant gap between service separation and the initial confirmation of any disability, with no clinical support for acute or inferred manifestations or continued symptoms.  

During an RO hearing in February 1994, the Veteran testified that he had injured his back while on active duty when he fell from a truck.  He stated that he was in considerable pain but did not seek treatment.  The next day, he said, he had been unable to move his legs and was hospitalized for three to four weeks in traction.  The Veteran provided similar testimony during an RO hearing in July 1999.  

The Veteran has provided September 2004, January 2005, and July 2011 statements where the Veteran's treating VA physician has linked the current low back disorder to an injury in service, based upon a review of the in-service treatment records.  In September 2005, another VA examiner concluded that the Veteran's disc disease was as likely as not the cause of his low back pain that originated in 1957.  These opinions are based on the Veteran's reported history of a back injury during service, which statement the Board accords no probative value.  Additionally, these medical professionals have not provided a rationale for their conclusions.  Thus, these medical opinions are accorded no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the Veteran if rebutted by the overall weight of the evidence).  

In November 2005, an addendum VA opinion was obtained in order to address the inadequate rationale in the September 2005 opinion.  The physician reviewed the claims folder, noting that there was nothing in STRs which pertained to a low back injury, and that the discharge physical examination did not reflect any low back problem at the time.  Based upon the additional information, the physician found that it was less likely than not that the Veteran's current back disability was related to his military service.

The Veteran underwent further VA examination in February 2007, pursuant to a December 2006 Board remand to obtain an opinion as to whether or not any current back disability could be related to the Veteran's military service.  The physician noted there was no reference to a back injury while on active duty found in the STRs.  He referred to the previous VA opinions regarding the Veteran's history of a back injury during service, noting that there was no documentation of any form of injury in the STRs despite the coherent story told by the Veteran.  The opinion was clearly based upon a review of the claims folder, and the reviewer included detailed reasons and bases for the opinion offered, and compared the differing medical opinions, before concurring with those examinations which determined that the Veteran's back disability is not related to service.  

In May 2007, the Veteran underwent another VA examination.  The physician reviewed the claims file in its entirety, including the previous medical opinions.  The physician was unable to find any documentation to credibly link the Veteran's current disc disease to service.  He noted that it was very unlikely that the Veteran sustained an injury in 1956 which led to his current severe degenerative disc disease.  The examiner further noted that he did not have surgery on his lumbar spine until 1990, and there was a huge gap between his military career and an increase in severity of his pain to the point that he required intervention.  The examiner concluded that it is less likely than not that the Veteran's present condition is related to his injury in the service.  In rendering the opinion, the VA physician referred to specific medical history to support his conclusion.  

In this case, greater probative weight is placed on (1) the Veteran's STRs, which are entirely negative for complaints, findings or treatment for a back injury and the Board finds, as fact, that no such injury occurred for all the reasons described above; (2) the post-service medical reports which are silent for any complaints or treatment for many years after the Veteran's separation from service; and (3) the 2007 VA medical opinions which were based on a review of the Veteran's entire claims file.  Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by examiner based on a review of all the evidence on file is considered to be an important factor in reaching an informed opinion).  

The only other evidence submitted in support of the claim consists of lay statements and the Veteran's testimony given at multiple hearings before the RO and the Board.  With all due respect for the sincerity of the Veteran's, his wife's, and his mother's statements and testimony, the Board finds that the in-service injury the Veteran has alleged occurred did not, in fact, occur.  Thus, the lay statements and testimony are accorded no probative value.  


ORDER

The application to reopen a claim for entitlement to service connection for low back disability is granted.

Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine, is denied.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


